DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2021 has been entered.
Response to Arguments
The rejection of Claim 28 under 35 U.S.C. 112(a) has been withdrawn as a result of the amendment.
New Claim 32 is rejected under 35 U.S.C. 112(a) as a result of the amendment.
Claims 1, 5, 7-12, and new Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Brunson et al (US 20060070900) in view of Hung (DE 202015100103).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brunson et al (US 20060070900) in view of Hung (DE 202015100103) further in view of Twig (EP 2308655).
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brunson et al (US 20060070900) in view of Hung (DE 202015100103) further in view of Ringo (US 20060249522).
Claims 27, 29, and new Claim 32 are rejected under 35 U.S.C. 103 as being unpatentable over Brunson et al (US 20060070900) in view of Hung (DE 202015100103) in further view of Lackie (US 5439108).
28 and new Claim 31 are rejected under 35 U.S.C. 103 as being unpatentable over Brunson et al (US 20060070900) in view of Hung (DE 202015100103) and Lackie (US 5439108) in further view of Boardman (GB 2382811).
Claims 13 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Brunson et al (US 20060070900) in view of Hung (DE 202015100103) in further view of Perea (US 5102021).
Regarding applicant’s remarks that the reversal of orientation of the protrusions does not work, examiner respectfully disagrees. In the case of containers of a variety of widths, Hung teaches a plurality of protrusions extend upwards from the surface area of the bottom of the base, with which a storage container is secured against lateral displacement through utilizing at least one of the protrusions. The system is configured to accept both widths of containers. The “recess” on the underside of each container (the space formed between each engaging element) allows for the accommodation of one or more protrusions extending upward from the base, demonstrated in Hung’s Figure 2: 

    PNG
    media_image1.png
    603
    233
    media_image1.png
    Greyscale

When modifying the invention of Brunson with the teachings of Hung, the insert (80) of Brunson is not left unmodified thus becoming incompatible with the rest of the invention; the insert (indicated in black in Annotated Figure 1 below) comprises protrusions on the top side that engage with the bottom side of the containers, and a positioning section on the bottom side that engages with the top side of the bottom surface of the base. This allows for the insert to block certain protrusions of the box (such as the first, third, fifth, and seventh protrusions) while the protrusions of the insert mate with the container. 

    PNG
    media_image2.png
    564
    755
    media_image2.png
    Greyscale
Annotated Figure 1 – an annotated version of Figure 2 of Hung. The insert (black) demonstrates a possible embodiment of the insert of Brunson in view of Hung. The insert comprises protrusions (projecting upwards from the insert) that mimic the texture of the bottom surface and engage with storage containers above; it also comprises a plurality of positioning sections (on the bottom side) that mimic the texture of the bottoms of the containers and engage with the bottom surface below. Note that the first, third, fifth, and seventh protrusions (from left to right) of the bottom surface are effectively “blocked” by the insert, allowing containers above to mate only with protrusions present on the insert. Dotted gray lines indicate coordinating protrusions and positioning sections, as Examiner’s drawing is not drawn precisely to scale.  
Much like the insert of Brunson, which mimics the bottom surface (both the insert and surface comprise recesses), the insert of Brunson in view of Hung mimics the bottom surface (both the bottom surface and the insert (on its top, which interfaces with the container as a surrogate for the bottom surfaced) contain protrusions). One of ordinary skill in the art, recognizing that the insert of Brunson is compatible with the recesses and protrusions in this way, would be understandably motivated to modify the insert upon the reversal of the orientation of the protrusions in order to actually cooperate with the base and containers of the invention. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 
Claim 32 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claim 32 comprises the limitation "wherein the body is deeper than the lid". There is no support in the specification for the relative depth of the body and lid; this limitation therefore comprises new matter..
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-12, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Brunson et al (US 20060070900) in view of Hung (DE 202015100103). (Note: for clarity of dependency, claims are listed below in order of the independent claim they depend from i.e. claim 11 is listed before claim 8 because claim 11 depends from independent claim 1)
Brunson teaches a box (10) for transporting and/or storing small parts, tools, machines or other objects, the box comprising a body (12); a lid (14); and a receiving space formed by the body and the lid (Fig 2), wherein the body is provided with a bottom and side walls (bottom of 12, perimeter walls 16) that surround the bottom and wherein the lid is attached to the body (by hinges), wherein at least one storage container (50) for small parts, tools, machines or other objects is disposed in the receiving space, wherein the receiving space is provided with a surface area (bottom of 12; 20) which faces with 
Regarding Claim 1, Brunson does not teach that the box has protrusions that mate with the storage containers in order to secure them against movement (Brunson teaches protrusions on the storage containers mating with recesses on the surface of the box). However, Hung teaches that the receiving space is provided with a surface area which faces with one side the storage container (3) and is provided with a grid formed by a plurality of protrusions (Fig 1, pins 11 arranged in a grid formation) and wherein the storage container is disposed on the surface area in a position that is secured against lateral displacement through utilizing at least one of the protrusions (Figs 2, 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the box disclosed by Brunson by adding the protrusion as disclosed by Hung because this is a simple reversal of parts; recesses on the storage container and protrusions on the box are an obvious variant on protrusions on the storage container and recesses on the box, and giving the existence of Hung’s teachings, this modification was clearly known in the art before the effective filing date of the claimed invention.
it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Regarding Claim 5, Brunson in view of Hung as applied to Claim 1 above teaches all the limitations of Claim 5, including that the insert is provided with a dimension along a spatial axis that corresponds to an inside clearance between the side walls of the body along the spatial axis so that the insert is retained in the receiving space of the body at least in direction of the spatial axis without significant play (Brunson; the insert fits into the space between the sidewalls of the box; paragraph 36, lines 1-16).
Regarding Claim 7, Brunson in view of Hung as applied to Claim 1 above teaches all the limitations of Claim 7, including that the first layer with the further storage containers (Brunson; 50, 48) has a dimension along a spatial axis that corresponds to an inside clearance between the side walls of the body along the spatial axis so that the first layer is retained in the receiving space of the body at least in direction of the spatial axis without significant play (the max height of the storage containers fits within the receiving space; Fig 8; paragraph 29, lines 16-20). 
Regarding Claim 11, Brunson in view of Hung as applied to Claim 1 above teaches all the limitations of Claim 11, including that in a closed state of the box the receiving space has an inside height clearance that essentially corresponds to an external height of the first layer together with the further storage containers and the second layer with the at least one storage container and in addition to it the thickness of the insert without consideration of the height of the protrusions, so that in in the closed state the at least one storage container is secured against disengagement from the protrusions of the insert (Brunson; the max height of the storage containers and the insert fits within the receiving space of 12, this is duplicated on the other side with the receiving space of 14; Fig 8; paragraph 29, lines 16-20).

Brunson does not teach that the box has protrusions that mate with the storage containers in order to secure them against movement (Brunson teaches protrusions on the storage containers mating with recesses on the surface of the box). However, Hung teaches that the receiving space is provided with a surface area which faces with one side the storage container (3) and is provided with a grid formed by a plurality of protrusions (Fig 1, pins 11 arranged in a grid formation) and wherein the storage 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the box disclosed by Brunson by adding the protrusion as disclosed by Hung because this is a simple reversal of parts; recesses on the storage container and protrusions on the box are an obvious variant on protrusions on the storage container and recesses on the box, and giving the existence of Hung’s teachings, this modification was clearly known in the art before the effective filing date of the claimed invention.
Furthermore, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Regarding Claim 9, Brunson in view of Hung as applied to Claim 8 above teaches all the limitations of Claim 9, including that the further insert has a dimension along a spatial axis that corresponds to an inside clearance between the side walls of the body along the spatial axis so that the further insert is disposed in the receiving space of the body at least in direction of the spatial axis without significant play (Brunson; the insert fits into the space between the sidewalls of the box; paragraph 36, lines 1-16).
Regarding Claim 12, Brunson in view of Hung as applied to Claim 8 above teaches all the limitations of Claim 12, including that in a closed state of the box the receiving space has an inside height clearance that essentially corresponds to an external height of the first layer together with the further storage containers and the second layer with the at least one storage container and in addition to it the thickness of the insert without consideration of the height of the protrusions, so that in the closed state the at least one storage container and the further storage containers are secured against disengagement from the protrusions of the inserts (the max height of the storage containers and the insert fits within the receiving space of 12, this is duplicated on the other side with the receiving space of 14; Fig 8; paragraph 29, lines 16-20).

Regarding Claim 34, Brunson in view of Hung as applied to Claim 33 above teaches all the limitations of Claim 34, but does not teach a downwardly protruding edge on the perimeter of the container. However, Hung teaches that the storage container (3) comprises a downwardly protruding edge along an outer perimeter of the container (Fig 1, Fig 2; the outer edge of the container protrudes downward in the same direction as the protrusion, extending beyond the flat surface of the container bottom). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage container disclosed by Brunson in view of Hung by adding the downwardly protruding edge as disclosed by Hung in order to securely fasten the storage containers to the box bottom. While the protrusion of Hung engages with the storage container in order to fasten them to the box surface, as illustrated in Figure 2, the downward protruding edge of Hung also engages with these protrusions, ensuring a more stable fit (if the container were secured at just one point, such as the center, failure of this engagement at the single point would cause the separation of the storage container from the box bottom). One of ordinary skill in the art, having modified Brunson in view of Hung in order to include the protrusions of Hung, would be reasonably motivated to modify the invention of Brunson in view of Hung to include this downward protruding edge in order to advantageously prevent the untimely separation of the storage container from the box bottom.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brunson et al (US 20060070900) in view of Hung (DE 202015100103) further in view of Twig (EP 2308655).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the box disclosed by Brunson in view of Hung by adding the intermediary layer as disclosed by Twig in order to better allow the lid and box to latch together (Col. 5, lines 25-35). A bead or rib around the inside of a lid or outside of a box that fits into a groove upon the other is well known in the art, as evidenced by the teaching of Twig, and it would have been obvious to include this mechanism to provide a tighter fit before the effective filing date of the claimed invention.
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brunson et al (US 20060070900) in view of Hung (DE 202015100103) further in view of Ringo (US 20060249522).
Regarding Claim 14, Brunson in view of Hung as applied to Claim 1 above teaches all the limitations of Claim 14, except for a stackable edge on a storage container. However, Ringo teaches that the at least one storage container is provided on one side with an at least partially upwards protruding edge (30) for accurately stacking a further storage container (functional language, one could stack these storage containers on top of each other).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage container disclosed by Brunson in view of Hung by adding the stackable edge disclosed by Ringo in order to allow containers to be more effectively stored together. A modular container with interlocking stackable elements should logically contain some component that allows these storage containers to fit together, preventing movement of the storage containers within the toolbox when closed. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage container disclosed by Brunson in view of Hung by adding the use as a retail package disclosed by Ringo in order to allow users to reuse a retail package by incorporating it into the use of a toolbox, functioning as a storage container (Ringo; abstract, paragraph 49). Ringo teaches a retail package that is intended to be used as a storage container within a toolbox or other storage means, and combined with Brunson and Hung, who teach a toolbox with means to secure a storage container within the toolbox, it would have been obvious to one of ordinary skill in the art to utilize the retail package of Ringo with the toolbox (and subsequently storage container) of Brunson in view of Hung.
Regarding Claim 16, Brunson in view of Hung further in view of Ringo as applied to Claim 15 above teaches all the limitations of Claim 16, except for a pivoting hinge. However, Ringo teaches that the connecting device (72) is provided in form of a hinge (Fig 8) through which the material section is pivoted, with respect to the inherently stable container, from the initial position into a storage position, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage container disclosed by Brunson in view of Hung by adding the pivoting hinge disclosed by Ringo in order to allow for easier storage of the container in tool boxes, by folding away the material section into a storage position (Ringo, paragraph 49).
Regarding Claim 17, Brunson in view of Hung further in view of Ringo as applied to Claim 16 above teaches all the limitations of Claim 17 except for the retail package being made of plastic and having a film hinge. However, Ringo teaches that the retail packaging or includes plastic (paragraph 42, line 1) and wherein the hinge is a film hinge (a film hinge, like a living hinge, is a thin hinge made of the same material as the container).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage container disclosed by Brunson in view of Hung by adding the plastic material and film hinge disclosed by Ringo in order to create a connection between the material section and storage container that is thin enough to be removed or tucked away easily but stable enough to allow the retail package to be hung and displayed in a retail setting. Plastic is a common material for use in this art, as retail packages and toolboxes alike are both commonly made using plastic. 
Regarding Claim 18, Brunson in view of Hung further in view of Ringo as applied to Claim 16 above teaches all the limitations of Claim 18 except for a locking element of the material section. However, Ringo teaches that the retail packaging comprises at least one locking element through which the material section may be locked in the storage position against inherently stable container (the inner portion of hinge 72, remains inside the slots 34 and thus keeps the material section securely tethered to the retail packaging in the storage position; Figs 10-11; paragraph 49).

Regarding Claim 19, Brunson in view of Hung further in view of Ringo as applied to Claim 15 above teaches all the limitations of Claim 19, except for the connecting device being separable from the container. However, Ringo teaches that the connecting device is provided with at least one predetermined breaking point at which the material section can be separated from the inherently stable container under application of a separating force (hinge is intended to be removable paragraph 49, lines 8-12).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage container disclosed by Brunson in view of Hung by adding the separable connecting device disclosed by Ringo in order to allow for easier storage of the container in tool boxes, by removing the material section and disposing of it (Ringo, paragraph 49).
Claims 27, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Brunson et al (US 20060070900) in view of Hung (DE 202015100103) in further view of Lackie (US 5439108).
Regarding Claim 27, Brunson in view of Hung as applied to Claim 1 above teaches all the limitations of Claim 27, but does not teach the insert comprising insert side walls. However, Lackie teaches that the insert (9) comprises side walls (Fig 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the box disclosed by Brunson in view of Hung by adding the sidewalls disclosed by Lackie in order to retain the storage containers held by the insert in place while moving or lifting the insert. The incorporation of sidewalls creates an additional surface which the user 
Regarding Claim 29, Brunson in view of Hung as applied to Claim 1 above teaches all the limitations of Claim 29, but does not teach the insert being tub-shaped. However, Lackie teaches that the insert (9) is tub-shaped (Fig 1; wherein the general shape of the insert, i.e. the sidewalls in combination with the bottom form the shape of a “tub” with a general cavity surrounded by sidewalls and a bottom. While the insert of Lackie comprises partitions within the “tub”, one of ordinary sill in the art would have understood that it is possible to modify the insert of Lackie by changing the orientation of the partitions, or removing them completely, in order to accommodate intended contents).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the box disclosed by Brunson in view of Hung by adding that the insert is tub-shaped as disclosed by Lackie in order to retain the storage containers held by the insert in place while moving or lifting the insert. The incorporation of sidewalls, which create the tub-shape, creates an additional surface which the user can grip to lift the combination of storage containers and insert, while the central compartment of the tub houses the storage containers. The sidewalls of the tub can prevent the storage containers from falling to the side and becoming detached from the insert when moving or lifting the insert. Sidewalls are a feature commonly added to trays in order to prevent contents held thereon from falling off during movement, and one of ordinary skill in the art would be reasonably motivated to make the insert tub-shaped in order to secure the storage containers to the insert.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the box disclosed by Brunson in view of Hung by adding that the body is deeper than the lid as disclosed by Lackie and Hung in order to accommodate additional layers of storage containers (Lackie, Fig 1; the stacked layers of storage containers fill the body space, which comprises more depth than the lid). One of ordinary skill in the art, recognizing that the Hung reference pertains to layer of storage containers held by a plurality of protrusions in a body that is deeper than the lid depth, and may be improved upon by adding a plurality of layers as taught by Lackie, would be reasonably motivated to increase the depth of the body (12) of Brunson in order to store additional layers of containers, as taught by Lackie. 
Claims 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Brunson et al (US 20060070900) in view of Hung (DE 202015100103) and Lackie (US 5439108) in further view of Boardman (GB 2382811).
Regarding Claim 28, Brunson in view of Hung in further view of Lackie as applied to Claim 27 above teaches all the limitations of Claim 28, but does not teach the insert side walls including a handhold. However, Boardman teaches that two opposite of the insert (2) side walls (19) include a cut-out (10) forming a handhold (Fig 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert disclosed by Brunson in view of Hung and Lackie by adding that two insert sidewalls comprise a cut-out forming a hand hold as disclosed by Boardman in order to provide for the removal of the insert (“inner tray”, page 3, lines 13-15). Boardman teaches an insert disposed within a box, which can be selectively removed by the use of the handholds. One of 
Regarding Claim 31, Brunson in view of Hung and Lackie in further view of Boardman as applied to Claim 28 above teaches all the limitations of Claim 31, including that the handhold (10) is arranged above the body (17, Fig 3). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert disclosed by Brunson in view of Hung and Lackie in further view of Boardman by adding that the cut-out forming a hand hold is arranged above the body as disclosed by Boardman in order to allow a user to grip the hand holds and remove the insert from the box. If the hand holds were located inside the box (i.e. below the upper edge of the body) a user would not be able to insert a hand into the handhold, thus preventing the use of the handhold to life the insert. One of ordinary skill of the art, recognizing the advantage of a user actually being able to utilize the handle, would be reasonably motivated to modify the invention of Brunson in view of Hung and Lackie in further view of Boardman as such. (Note: annotated Figure 2 below is presented to illustrate that the teachings of Boardman do not necessitate a protruding structure, such as the “towers” of lower tray 1, to teach that upper tray 2 may be placed within the lower tray, with the handholds being arranged above the body; even with the towers removed, the upper tray 2 (balancing on ledge 3) is stacked inside lower tray 1, with the handles protruding above the base body. Therefore, Boardman teaches an insert that rests inside a box with handholds extending above the top of the box.)

    PNG
    media_image3.png
    299
    830
    media_image3.png
    Greyscale
Annotated Figure 2 – an annotated version of Figure 2 and Figure 3 of Boardman, wherein the “towers” of lower tray 1 have been removed. These annotated figures demonstrate that even with the towers removed, upper tray 2 (balancing on ledge 3) is stacked inside lower tray 1, with the handles protruding above the base body.
Claims 13 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Brunson et al (US 20060070900) in view of Hung (DE 202015100103) in further view of Perea (US 5102021).
Regarding Claim 13, Brunson in view of Hung in further view of Twig as applied to Claim 13 above teaches all the limitations of Claim 13. However, under an alternate interpretation of Claim 13, Perea (rather than Twig) teaches that an elastic intermediary layer (Perea, 40)  is provided on an inside of the lid so that in a closed state of the box a compression force derived from deformation of the intermediary layer acts upon the at least one storage container (col. 3 lines 36-39).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the box disclosed by Brunson in view of Hung by adding the intermediary layer as disclosed by Perea in order to bear against the layers below it, thus compressing the contents of the box so as to prevent the unnecessary movement of the storage containers and their contents (col. 3 lines 36-39). One of ordinary skill in the art would recognize the advantage of keeping the contents steady during transportation or movement and would have been motivated to modify the box of Brunson in view of Hung as such.
Regarding Claim 30, Brunson in view of Hung as applied to Claim 1 above teaches all the limitations of Claim 30, but does not teach an elastic intermediary layer on the inside of the lid. However, Perea teaches that an elastic intermediary layer (40) is provided on an inside of the lid and 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the box disclosed by Brunson in view of Hung by adding the intermediary layer as disclosed by Perea in order to bear against the layers below it, thus compressing the contents of the box so as to prevent the unnecessary movement of the storage containers and their contents (col. 3 lines 36-39). One of ordinary skill in the art would recognize the advantage of keeping the contents steady during transportation or movement and would have been motivated to modify the box of Brunson in view of Hung as such.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Riso (US 6343708) teaches a box comprising a number of stackable storage containers, and an insert comprising cut-outs providing handholds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250. The examiner can normally be reached Monday-Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ELISABETH SULLIVAN/Examiner, Art Unit 3735                                                                                                                                                                                                        
/ERNESTO A GRANO/Primary Examiner, Art Unit 3735